Title: From Thomas Jefferson to Henry Dearborn, 6 August 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Aug. 6. 1802
          
          On further view and consideration of the papers from Genl. Sumpter, and Colo. Senf I continue of opinion that we ought to purchase the lands spoken of by them, about 4, or 500. acres, and further would approve of a purchase of any quantity within the limits of the act of assembly (2000 acres) considering that they must [be moderate in their] price as yet and that much will be wanting for timber & fuel. the purchases should be adjacent to one another. Accept my affectionate esteem
          
            Th: Jefferson
          
        